Citation Nr: 1112683	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  06-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1952 to November 1955.

This matter is before the Board of Veterans' Appeals (Board) following a September 2010 Order from the United States Court of Appeals for Veterans Claims (CAVC) vacating the Board's June 2010 decision.  This matter was originally on appeal from an April 2005 Regional Office (RO) in Cleveland, Ohio rating decision. 

Prior to the above-referenced Board decision, the case was remanded by the Board for additional development in March 2009.  

In February 2010, the Veteran submitted additional evidence in support of his claim.  Although he did not waive his right to have the RO initially consider this additional evidence, the Board notes that the evidence is merely duplicative of documents already in his file and, as such, does not require a waiver.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hand disability.  This case must again be remanded.  

Initially, the Board notes that the Veteran was afforded a VA examination in November 2009 for his bilateral hands.  The examiner concluded that the Veteran had neuropathy of the hands, but the examiner noted she was unable to find any link between the neuropathy of the hands and military service because there were no service treatment records indicating injury or treatment during service and the Veteran had multiple nonservice-connected disorders that could also be the cause of the neuropathy, including a vitamin B12 deficiency, diabetes mellitus, and hypertension.  

As directed by the September 2010 Joint Motion for Remand and Court Order, the Board has considered whether the November 2009 VA examination report was adequate in the light of Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court in Jones stated that "[i]n general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id at 389.  Moreover, "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis."  Id at 390, citing Daves v. Nicholson, 21 Vet. App. 46 (2007).  

In this case, the November 2009 VA examination report does not explicitly note whether any additional tests or records might reasonably illuminate the etiology of the Veteran's neuropathy of the hands.  As such, the Board finds that obtaining a supplemental opinion from the 2009 VA examiner is necessary prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain a supplemental opinion from the examiner who conducted the November 2009 examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  The examiner/reviewer is requested to state whether any additional tests or records might reasonably illuminate the etiology of the Veteran's neuropathy of the hands.  Specifically, the examiner is requested to discuss whether any additional test(s) could establish whether the Veteran's neuropathy of the hands was caused or aggravated by residuals of cold exposure or are entirely due to some nonservice-connected disorder, to include diabetes mellitus, hypertension, and/or vitamin B12 deficiency.  A complete rationale for all conclusions would be helpful.

2.  If and only if, the examiner/reviewer determines that additional tests or records might reasonably be helpful, then the RO/AMC is directed to schedule the Veteran for appropriate examination or undertake additional development as necessary.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



